Citation Nr: 1622106	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1983 to February 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine with an evaluation of 10 percent effective March 1, 2009.

In May 2010, the Veteran requested a videoconference hearing before the Board.  The RO scheduled the Veteran's hearing for February 9, 2012.  By correspondence dated February 1, 2012 the Veteran withdrew his request for a Board hearing and further requested that his records be forwarded to the Board for consideration of his appeal, based on the evidence of record.  38 C.F.R. § 20.704(e) (2015). 

The decision was previously remanded by the Board in November 2013.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his degenerative disc disease of the lumbar spine and that his lumbar spine disability is worse than reflected by the examinations of record and has worsened since the most recent VA examination.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.
38 USCA § 5103A (West 2014); 38 C F R § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although a new VA examination is not warranted based merely upon the passage of time, see Palczewski v. Nicholson, 21
Vet. App. 174 (2007), the Court of Appeals for Veterans Claims (Court) has held that "[w]here a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olsen v. Principi, 3 Vet. App.
480, 482 (1992 (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the disability has increased in seventy). 

In a May 2016 brief, the Veteran's representative argued that the Veteran's lumbar spine disability has gotten worse since the January 2014 VA examination.  The representative also argued that the Veteran's lumbar spine disability caused greater limitation of motion than was reflected at the January 2014 VA examination, that the Veteran has flare ups that cause additional loss of motion and function, and that these factors were not taken into account when repetitive use testing was conducted.  Since the Veteran's last VA examination was more than two years ago, and he asserts that not only is it outdated but does not accurately reflect his current disability level, a remand is necessary for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran's disability not currently of record, dated from May 2011 to the present.  

2.  With appropriate authorization, obtain and associate with the record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  After the above development has been completed, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the extent of the Veteran's service-connected lumbar spine disability.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner.  The examiner should discuss in detail the severity of the Veteran's lumbar spine disability to include the severity and duration of any symptomatology associated with the Veteran's service-connected spine disability, to include the impact on his employment.  In particular, the examiner should:

(a) provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation.

(b) describe in detail any neurological manifestations resulting from the Veteran's service-connected back disability.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of entitlement to an increased rating for the service-connected lumbar spine disability.  If the benefit sought on appeal is not granted, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






